           Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 1 of 19



                                                                                               5:20-cv-1468
                                     “EXHIBIT A”
                            INDEX OF MATTERS BEING FILED

1)      ALL EXECUTED PROCESS

        i. Notice of Service of Process for Defendant Dolgencorp of Texas, Inc. d/b/a Dollar
           General Store #10332 located in Marion, Texas

2)      ALL PLEADINGS AND ANSWERS TO PLEADINGS

      i.    Plaintiff’s Original Petition
     ii.    Defendant Dolgencorp of Texas, Inc. d/b/a Dollar General Store #10332 located in
            Marion, Texas’ Original Answer and Jury Demand

3)      ALL ORDERS SIGNED BY THE STATE JUDGE

      i.    No orders were entered.

4)      STATE COURT DOCKET SHEET

5)      LIST OF ALL COUNSEL OF RECORD, INCLUDING ADDRESSES, TELEPHONE
        NUMBERS AND PARTIES REPRESENTED

        ATTORNEY FOR PLAINTIFF:
        Erin Anderson Spencer
        TBN: 24104963
        Spencer, Anderson, PLLC
        4416 Ramsgate, Suite 202
        San Antonio, Texas 78230
        Phone: (210) 699-0004
        erin@spencerandersonfirm.com

        ATTORNEY FOR DEFENDANT:
        Erik R. Wollam
        Attorney-in-Charge
        Texas Bar No.: 00788705
        Federal ID: 17663
        Lucero | Wollam, P.L.L.C.
        159 Flat Rock
        Wimberley, Texas 78676
        Telephone: (512) 485-3500
        Facsimile: (512) 485-3501
        Email: ewollam@lucerowollam.com
       Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 2 of 19




NOTICE OF SERVICE OF PROCESS

Transmittal Number: 22357660
(Click the Transmittal Number to view your SOP)

Pursuant to client instructions, we are forwarding this summary and Notice of Service of
Process.


Entity:                      Dolgencorp of Texas, Inc.
Entity I.D. Number:          2172518
Entity Served:               Dolgencorp of Texas, Inc
Title of Action:             Patricia Roberts vs. Dolgencorp of Texas, Inc.
Document(s) type:            Citation/Petition
Nature of Action:            Personal Injury
Court/Agency:                Guadalupe County District Court, Texas
Case/Reference No:           20-2627-CV-A
Jurisdiction Served:         Texas
Date Served on CSC:          11/30/2020
Answer or Appearance         10:00 am Monday next following the expiration of 20 days
Due:                         after service
Originally Served On:        CSC
How Served:                  Certified Mail


Sender Information:
Erin Anderson Spencer
210-699-0004


Primary Contact:
Aimee Fuqua
Dollar General Corporation

Electronic copy provided to:
Joann Lampe
Stephanie Frank
Rachel Kell
Jere Cowan




Information contained on this transmittal form is for record keeping, notification and
forwarding the attached document(s). It does not constitute a legal opinion. The recipient
is responsible for interpreting the document(s) and taking appropriate action.




                                                                            DOLGENCORP 0001
              Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 3 of 19



                                                                  CAUSE NO. 20-2627-CV-A
                                                                  CITATION BY MAILING
       THE STATE OF TEXAS

       TO:    DOLGENCORP OF TEXAS, INC
              CORPORATION SERVICE COMPANY DBA CSC- LAWYERS INCORPORATING SERVICE COMPANY
              211 E. 7TH STREET
              SUITE 620
              AUSTIN, TX 78701-3218

      Defendant in the hereinafter styled and numbered cause:
                "YOU have been sued. You may employ an attorney. If you or your attorney do not file a written answer
      with the clerk who issued this citation by 10:00 am on the Monday next following the expiration of 20 days after you
      were served this citation and PLAINTIFF'S ORIGINAL PETITION WITH REQUEST FOR DISCLOSURE, a
      default judgment may be taken against you." In the above numbered cause, styled,

       PATRICIA ROBERTS
       vs.
       DOLGENCORP OF TEXAS, INC., AND DOLLAR GENERAL #10332

       Said petition was filed in said Court on the 20TH<DAY OF NOVEMBER, 2020, by:
                                                       ,-.
      ERIN SPENCER
      SCOTT & ASSOCIATES PC                                        -
      PO BOX 115220
      CARROLLTON, TX 75011
                                                                                                                        ,~111i1/n/Hry,
                                                                                                                                     /

       Issued and given under my hand`and seal
                                          :
                                               of'said Court at^offce, on'th~s the 25th day of November~*2~ADqLLA~
                                       (                                                                                                        ,
                                                   ~
                                                                        ~);INDA BALK,~ District~~ Clerk        ~o ~                          '• ~
                                                                    s~. Guadalupe . County, Tex s


                                            `~`              •.    ••           .'...        •                        ,H//Iq1111111111111,


                                                  ' OFFICER'SRETURN BY MAILING
                Came to hand on the               day of          , 20: ':=' and executed by mailing certified mail,
      restricted delivery, a true copy of this citatiori`togethdr' wrth a'copy of PLAINTIFF'S ORIGINAL PETITION WITH
      REQUEST FOR DISCLOSURE at the following address.
                Service upon the Defendant,                                                                is evidence by the
      return receipt incorporated herein and attached hereto, signed by
                                                   , on date of delivery of                                , and return receipt
       filed in the District Clerk's office on
                To certify which witness my hand officially.
                                                                          LINDA BALK, District Clerk
                                                                          Guadalupe County, Texas
                                                                          By                                   Deputy
      ATTACH RETURN RECEIPT (S)
      WITH ADDRESSEE'S SIGNATURE




SHEPJFPS SERVM FEE   NOr                               RESP®N®ENT'S C®P1(
(OLLEClFD BY DIST. CLEM  BFFIC,E
                                                                                                          DOLGENCORP 0002
         Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 4 of 19

                                                                          Electronically Filed
                                            20_2627_CV_A                  11/20/2020 4:37 PM
                                                                          Linda Balk
                                                                          Guadalupe County District Clerk
                                  CAUSE NO.                               Diana Alaniz

PATRICIA ROBERTS,                                      §          IN THE DISTRICT COURT
PLAINTIFF.                                             §
                                                       ~
vS.                                                    §
                                                       §              JUDICIAL DISTRICT
DOLGENCORP OF TEXAS, INC., AND                         §
DOLLAR GENERAL #10332,                                 §
DEFENDANT(S).                                          §
                                                       §      GUADALUPE COUNTY, TEXAS


                               PLAINTIFF'S ORIGINAL PETITION,
                               WITH REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW CONIES PATRICIA ROBERTS, hereinafter referred to by name or as

Plaintiff, and complains of DOLGENCORP OF TEXAS, INC., AND DOLLAR

GENERAL #10332, hereinafter referred to by name or as Defendant(s), and for cause

of action would respectfully show unto the Court as follows:

                                              I.
                                   DISCOVERY CONTROL PLAN

        1.      Plaintiff intends that discovery be conducted under LEVEL 3 of RULE 190 of

the TEXAS RULES OF CIVIL PROCEDURE.

                                                    II.
                                                 PARTIES

        2.      Plaintiff, PATRICIA ROBERTS, resides in Charlotte, Atascosa County,

Texas.

         3.     The last three numbers of PATRICIA ROBERTS, drivers license number

are 518.

ROBERTS Y. DOLGEN, ETAL                         PAGE I OF12
Plaintiffs Original Petition, TRCP 193.7 Notice, and RFD.




                                                                              DOLGENCORP 0003
         Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 5 of 19




         4.   Defendant, DOLGENCORP OF TEXAS, INC, a Foreign for Profit

Corporation and may be served pursuant to sections 5.201 and 5.255 of the Texas

Business Organizations Code by serving the registered agent of the corporation,

CORPORATION SERVICE COMPANY DBA CSC — LAWYERS INCORPORATING

SERVICE COMPANY registered office at 211 E 7th Street, Suite 620 Austin, Texas

78701-3218. Service of said Defendant as described above can be affected by certified

mail, return receipt requested.

         5.   Defendant, DOLLAR GENERAL #10332, doing business in San Antonio,

Bexar County, Texas as an independent operator and may be served pursuant to

sections 5.201 and 5.255 of the Texas Business Organizations Code by serving the

registered agent of the corporation, CORPORATION SERVICE COMPANY DBA CSC

— LAWYERS INCORPORATING SERVICE COMPANY, registered office at 211 E 7tn

Street, Suite 620 Austin, Texas 78701-3218. Service of said Defendant as described

above can be affected by certified mail, return receipt requested.



                                  JURISDICTION AND VENUE

         6.   The subject matter in controversy is within the jurisdictional limits of this

court.

         7.   Plaintiff seeks:

              a.     Any monetary relief of over $200,000.00 but not more than

$1,000,000.00 including damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorney fees.

         8.   This court has jurisdiction over Defendant, DOLGENCORP OF TEXAS,

INC, a Foreign for Profit Corporation, and AVIS CITY BASE LANDING(TX3), doing




                                                                             DOLGENCORP 0004
        Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 6 of 19




business in San Antonio, Bexar County, Texas as an independent operator, because

said Defendant(s) purposefully availed itself of the privilege of conducting activities in

the State of Texas and established minimum contacts sufficient to confer jurisdiction

over said Defendant, and the assumption of jurisdiction over Defendant(s),

DOLGENCORP OF TEXAS, INC., AND DOLLAR GENERAL #10332, will not offend

traditional notions of fair play and substantial justice and is consistent with the

constitutional requirements of due process.

       9.       Plaintiff would show that Defendant(s), had continuous and systematic

contacts with the state of Texas sufficient to establish general jurisdiction over said

Defendant.

       10.      Defendant(s),engaged in the conduct of providing retail and/or food

services to the general public in the State of Texas, and currently owns and/or operates

an organization that provides consumer goods, food, and services to the community.

Specifically, the organization at the Iocation of this incident, which is 851 W. FM 78,

Marion Texas.       Defendant is continually engaged in providing consumer goods, food,

and services of the community, such as the Plaintiff, in Guadalupe County, Texas.

       11.     Venue in Guadalupe County is proper in this cause under Section

15.002(a)(1) of the Texas Civil Practice and Remedies Code because all or a

substantial part of the events or omissions giving rise to this lawsuit occurred in this

county.

                                                IV.
                                             MISNOMER

       12.     In the event any parties are misnamed or not included herein, it is

Plaintiff's contention that such was a"misnomer" and/or such parties are/were "alter
ROBERTS V. DOLGEN, ETAL                          PAGE3 OF12
Plaintiffs Original Petition, TRCP 193.7Notice, and RFD.



                                                                            DOLGENCORP 0005
       Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 7 of 19




egos" of parties named herein. In the event that the true parties are misidentified,

Plaintiff hereby asserts reliance upon the doctrine of misidentification.

                                        V. FACTS

       13.    At all times material hereto, Defendants, DOLGENCORP OF TEXAS,

INC., AND DOLLAR GENERAL #10332, had control over of the premises located at

851 W. FM 78, Marion Texas 78124 .

       14.    On December 12, 2018, Plaintiff, PATRICIA ROBERTS, was directed by

a staff inember of Dollar General #10332 851 W. FM 78, Marion, Texas 78124 to use a

faulty stool/step ladder to access an upper shelf stocked with consumer goods.

       15.    The stool/step ladder collapsed, and PlaintifP was injured when she

violently struck the ground with her back, pelvis, hips, sacrum and coccyx.

       16.    Plaintiff's bodily injuries occurred as a direct result of and were

proximately caused by the dangerous condition described above, which Defendant's

knew or, in the exercise of ordinary care, should have known existed.

                                         VI.
                                  CAUSES OF ACTION

   A. NEGLEGANCE

       17.    At all times mentioned herein, Defendants DOLGENCORP OF TEXAS,

INC., AND DOLLAR GENERAL #10332, operated the property in question, located at

Dollar General #10332 851 W. FM 78, Marion, Texas 78124.

       18.    At all times mentioned herein, Defendants, DOLGENCORP OF TEXAS,

INC., AND DOLLAR GENERAL #10332, had such control over the premises in

question that Defendants owed certain duties to Plaintiff, the breach of which

proximately caused the injuries set forth herein.




                                                                              DOLGENCORP 0006
         Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 8 of 19




        21.      Defendants,       DOLGENCORP               OF   TEXAS,   INC.,   AND   DOLLAR

GENERAL #10332, agents, servants, and employees negligently permitted a hazard to

exist and negligently or willfully allowed such condition to continue, and negligently or

willfully failed to warn Plaintiff of the condition of the door. Defendant's, DOLGENCORP

OF TEXAS, INC., AND DOLLAR GENERAL #10332, Defendant's agents, servants,

and employees knew, or should have known, and that there was likelihood of a person

being injured as occurred to Plaintiff.

        22.      At all times pertinent herein, Defendants DOLGENCORP OF TEXAS,

INC., AND DOLLAR GENERAL #10332, and any of Defendant's agents, who were

acting in the scope of their employment, had a duty to exercise the degree of care to

avoid harm to others under circumstances similar to those described herein. Plaintiff's
                                     ~
injuries were proximately caused by Defendant's negligent, careless and reckless

disregard of said duty. The negligent, careless and reckless disregard of duty by

Defendant, consisted of, but is not limited to, the following acts and omissions:


                A.       In that Defendant(s), DOLGENCORP OF TEXAS, INC., AND
                         DOLLAR GENERAL #10332, failed to keep a proper lookout for
                         Plaintiffs safety that would have been maintained by a person of
                         ordinary prudence under the same or similar circumstances, and
                         had a duty to inspect the premises;

                 B.      In that Defendant(s), DOLGENCORP OF TEXAS, INC., AND
                         DOLLAR GENERAL #10332, failed to maintain the premises in an
                         effort to avoid the injuries complained of creating a condition that
                         posed an unreasonable risk of harm;

                 C.      In that Defendant(s), DOLGENCORP OF TEXAS, INC., AND
                         DOLLAR GENERAL #10332, failed to exercise reasonable care to
                         eliminate or reduce the risk of harm as a person using ordinary

ROBERTS V. DOLGEN, ETAL                         PAGE SOF12
Plaintiffs Original Petition, TRCP 193.7 Notice, and RFD.



                                                                                    DOLGENCORP 0007
         Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 9 of 19




                     prudent care would have done;

               E.    In that Defendant(s), DOLGENCORP OF TEXAS, INC., AND
                     DOLLAR GENERAL #10332, in a deficient manner ignored a
                     dangerous condition that existed on the premises;

               F.    In that Defendant(s), DOLGENCORP OF TEXAS, INC., AND
                     DOLLAR GENERAL #10332, failed to use such reasonable care
                     as would be expected would by a person of ordinary prudence
                     under the same or similar circumstances and that failure of care
                     caused injuries to another.

   B.          NEGLIGENT ACTIVITY

         23.   In that Defendant(s), AVIS RENT A CAR SYSTEM, LLC, AVIS

BUDGET CAR RENTAL, LLC, AND AVIS CITY BASE LANDING(TX3), engaged in

malfeasance by acting in affirmative contemporaneous conduct resulting in the injury of

the Plaintiff by or as a concomitant result of the activity itself. Olivo, 952 S.W.2d at 527;

Keetch v. Kroger Co., 845 S.W.2d 262,264 (Tex. 1992)

    C.         RESPONDEAT SUPERIOR

         24.   At all times mentioned herein, Defendant(s), AVIS RENT A CAR

SYSTEM, LLC, AVIS BUDGET CAR RENTAL, LLC, AND AVIS CITY BASE LANDING(TX3),

owned the property in question, known as Dollar General #10332 851 W. FM 78, Marion,

Texas 78124.

         25.   At all times mentioned herein, Defendant(s), DOLGENCORP OF TEXAS,

INC., AND DOLLAR GENERAL #10332, had such control over the premises in

question that Defendant's, Defendant(s), DOLGENCORP OF TEXAS, INC., AND

DOLLAR GENERAL #10332, owed certain duties to Plaintiff, the breach of which

proximately caused the injuries set forth herein.

         26.   Defendant, Defendant(s), DOLGENCORP OF TEXAS, INC., AND




                                                                                DOLGENCORP 0008
        Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 10 of 19




DOLLAR GENERAL                #10332,      Defendant's         agents,   servants,   and     employees

negligently, during business hours and negligently or willfully allowed a hazardous

condition to exist, such condition to continue and negligently or willfully failed to warn

Plaintiff of the condition.        This condition existed despite the fact that Defendant

Defendant(s), DOLGENCORP OF TEXAS, INC., AND DOLLAR GENERAL #10332, or

Defendant's agents knew or should have known of the existence of the aforementioned

condition and that there was likelihood of a person being injured as occurred to Plaintiff.

        27.     Furthermore, Plaintiff would show the court that the condition which

caused harm to the Plaintiff was the result of negligent actions by an employee of the

Defendant and such actions constituted a negligent and contemporaneous activity. In a

premises-liability case, the landowner owes the invitee two duties: a duty to keep the

premises reasonably safe and a duty not to injure the invitee through contemporaneous

negligent activity as seen in the present case. See, e.g., State v. Shumake, 199 S.W.3d

279, 284 (Tex. 2006).

   D. PREMISES LIABILITY

        28.     At all times pertinent herein, Defendant(s), DOLGENCORP OF TEXAS,

INC., AND DOLLAR GENERAL #10332, and any of Defendant's agents, who were

acting in the scope of their employment, were guilty of negligent conduct toward the

Plaintiff in:

                A.      Failing to properly inspect and maintain the area in question to
                        discover the dangerous condition;

                B.      Failing to maintain the area in question in a reasonably safe
                        condition;

                C.      Failing to give adequate and understandable warnings to Plaintiff of
                        the unsafe condition of the area;
ROBERTSV. DOLGEN, ETAL                            PAGE 7oF12
Plaintiffs Origfnal Petftion, TRCP 193.7 Notfce, and RFD.



                                                                                           DOLGENCORP 0009
      Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 11 of 19




              D.     Failing to give warnings to Plaintiff of the unsafe condition;

              E.     Failing to address the conditions caused by the Defendant which
                     resulted in the Plaintiff's injuries.


                                            VII.
                                      PROXIMATE CAUSE

       29.    Each and every, all and singular of the foregoing acts and omissions, on

the part of Defendant(s), taken separately and/or collectively, constitute a direct and

proximate cause of the injuries and damages set forth below.

                                        VIII.
                                 EXEMPLARY DAMAGES

       30.    Defendant, Defendant(s), DOLGENCORP OF TEXAS, INC., AND

DOLLAR GENERAL #10332, acts or omissions described above, when viewed from

the standpoint of Defendant(s), DOLGENCORP OF TEXAS, INC., AND DOLLAR

GENERAL #10332, the time of the act or omission, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to Plaintiff and others.

Defendant(s), DOLGENCORP OF TEXAS, INC., AND DOLLAR GENERAL #10332,

had actual, subjective awareness of the risk involved in the above described acts or

omissions, but nevertheless proceeded with conscious indifference to the rights, safety,

or welfare of Plaintiff and others.

       31.    Based on the facts stated herein, Plaintiff requests exemplary damages be

awarded to Plaintiff from Defendant(s), DOLGENCORP OF TEXAS, INC., AND

DOLLAR GENERAL #10332.




                                                                               DOLGENCORP 0010
       Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 12 of 19




                                                   Ix.
                                   DAMAGES FOR PLAINTIFF

        32.     As a direct and proximate result of the occurrence made the basis of this

lawsuit, and Defendant(s) acts as described herein, Plaintiff was caused to suffer

grievous injuries to her hands, wrists, legs, shoulders, back, and neck, and to endure

anxiety, pain, and illness resulting in damages more fully set forth below.

        33.     As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff has incurred the following damages:

            a. Reasonable medical care and expenses in the past. Plaintiff, incurred

                these expenses for the necessary care and treatment of the injuries

                resulting from the accident complained of herein and such charges are

                reasonable and were usual and customary charges for such services in

                the county they were incurred;

            b. Reasonable and necessary medical care and expenses, which will, in all

                reasonable probability, be incurred in the future;

            c. Physical pain and suffering in the past;

            d. Physical pain and suffering, which will, in all reasonable probability, be

                suffered in the future;

            e. Physical impairment in the past;

            f. Physical impairment which will, in all reasonable probability, be suffered in

                the future;

            g. Loss of wages in the past;

            h. Loss of earning capacity which will, in all reasonable probability, be

                incurred in the future;
ROBERTS V. DOLGEN, ETAL                          PAGE 9 OF12
Plaintiffs Orfgfnal Petftion, TRCP 193.7Notice, and RFD.




                                                                              DOLGENCORP 0011
       Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 13 of 19




             i. Mental anguish in the past;

             j. Mental anguish which will, in all reasonable probability, be suffered in the

                  future;

             k. Fear of future disease or condition;

             I.   Disfigurement; and,

             m. Cost of inedical monitoring and prevention in the future.


       34.        By reason of the above, Plaintiff has suffered Iosses and damages and is

entitled to monetary relief of over $1,000,000.00 including damages of any kind,

penalties, costs, expenses, pre judgment interest, and attorney fees in a sum within the

jurisdictional limits of the Court.

                                       X.
                     PREJUDGMENT AND POST-JUDGMENT INTEREST

        35.       Plaintiff further requests both pre judgment and postjudgment interest on

all damages as allowed by law.
                                         XI.
                               REQUESTS FOR DISCLOSURE

        36.       Pursuant to Rule 194 of the Texas Rules of Civil Procedures, you are

requested to disclose and respond within fifty (50) days after service of the citation and

petition with the information or material described in Rule 194.2 (a) through (1).

                                             XII.
                                        JURY DEMAND

        37.       In accordance with Rule 216 of the Texas Rules of Civil Procedure,

Plaintiff hereby makes application for a jury trial and requests that this cause be set on

the Court's Jury Docket. Plaintiff acknowledges payment this date of the required jury




                                                                               DOLGENCORP 0012
         Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 14 of 19




fee.

                                           XIII.
                              NOTICE OF SELF AUTHENTICATION

         38.    Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendants

are hereby noticed that the production of any document in response to written discovery

authenticates the document for use against that party in any pretrial proceeding or at

trial.


                                                PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully prays that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff against Defendant for damages in an

amount within the jurisdictional limits of the Court; together with pre-judgment interest

(from the date of injury through the date of judgment) at the maximum rate allowed by

law; post judgment interest at the legal rate, costs of court; and such other and further

relief to which the Plaintiff may be entitled at law or in equity, including, but not limited

to:

         1.     Pain and suffering in the past;
         2.     Pain and suffering in the future;
         3.     Mental anguish in the past;
         4.     Mental anguish in the future;
         5.     Past medical expenses;
         6.     Future medical expenses;
         7.     Physical impairment in the past;
         8.     Physical impairment in the future;
         9.     Physical disfigurement in the past;
         10.    Physical disfigurement in the future;
         11.    Lost wages in the past;
         12.    Lost future wages;
ROBERT9 V. DOLGEN, ETAL                           PAGE Il OF12
Plaintiffs Original Petition, TRCP 193.7 Notice, and RFD.




                                                                               DOLGENCORP 0013
Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 15 of 19




13.   Loss of future wage-earning capacity;
14.   Exemplary Damages;
15.   Loss of use;
16.   Property Damage;
17.   Prejudgment interest;
18.   Post judgment interest.

                                RESPECTFULLY SUBMITTED,

                                       /S/ ERIN ANDERSON SPENCER
                                Bv:
                                _Jason C. Spencer
                                Texas Bar No. 24053488
                                Email: JasonCa~spencerandersonfirm.com
                                _Travis R. Anderson
                                Texas Bar No. 24080770
                                Email: Travis(a)-spencerandersonfirm.com
                                X Erin Anderson Spencer
                                Texas Bar No. 24104963
                                Email: Erin spencerandersonfirm.com
                                4416 Ramsgate, Suite 202
                                San Antonio, TX 78230
                                Tel. (210) 699-0004
                                Fax. (210) 699-0005
                                Attorney for Plaintiff

          PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                                                                   DOLGENCORP 0014
         Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 16 of 19
                                                                                Electronically Filed
                                                                                12/17/2020 9:44 AM
                                                                                Linda Balk
                                                                                Guadalupe County District Clerk
                                   CAUSE NO. 20-2627-CV-A                       Jody Perry


PATRICIA ROBERTS                                      §               IN THE DISTRICT COURT
                                                      §
V.                                                    §             2nd 25th JUDICIAL DISTRICT
                                                      §
DOLGENCORP OF TEXAS, INC., AND                        §
DOLLAR GENERAL #10332                                 §         GUADALUPE COUNTY, TEXAS

                    DEFENDANT’S ORIGINAL ANSWER AND JURY DEMAND

TO THE HONORABLE JUDGE OF THE COURT:

        DEFENDANT, DOLGENCORP OF TEXAS, INC. D/B/A DOLLAR GENERAL STORE

#10332 LOCATED IN MARION, TEXAS, files this Original Answer to the Plaintiff’s Original

Petition and would respectfully show the Court the following:

                                      GENERAL DENIAL

1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies all allegations

contained in the Plaintiff’s pleadings and demands proof of every fact and matter essential to the

Plaintiff’s case.

           DEFENSES TO PUNITIVE DAMAGES AND ECONOMIC DAMAGES

2.      Answering further, without waiving the foregoing, should Plaintiff seek exemplary

damages Defendant asserts all provisions of Chapter 41 of the Texas Civil Practice & Remedies

Code and all of its appropriate subsections which limit the amount of exemplary damages which

may be awarded. Further, Defendant asserts the provisions of Chapter 41 that limits recovery of

medical expenses to the amount actually paid by or on behalf of the claimant.

3.      Answering further, without waiving the foregoing, Defendant asserts the limitation on

recovery set forth in Texas Civil Practice & Remedies Code section 18.091(a) and (b) which limits

awards for loss of earning capacity to net loss after federal income tax.




                                                 1
                                                                                  DOLGENCORP 0015
           Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 17 of 19




                             DENIAL OF CONDITIONS PRECEDENT

4.        Answering further, without waiving the foregoing, should Plaintiff assert that all conditions

precedent to recovery have occurred, Defendant denies that all conditions precedent entitling Plaintiff

to recovery have occurred. Specifically, Defendant has asserted a general denial and Plaintiff carries

the burden of proof on all causes of action and the essential elements of each cause of action.

                                        RULE 193.7 NOTICE

5.        Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant gives actual notice

to Plaintiff that any and all documents produced by Plaintiff in response to written discovery may be

used against Plaintiff at any pre-trial proceeding and/or at the trial of this matter without the necessity

of authenticating the documents.

                                   DEMAND FOR JURY TRIAL

6.      Defendant respectfully demands a jury trial of all issues in this cause. Defendant hereby

tenders the appropriate fee to the clerk of the court, as required by Texas Government Code §

51.604.

                                               PRAYER

        Defendant DOLGENCORP OF TEXAS, INC. D/B/A DOLLAR GENERAL STORE

#10332 LOCATED IN MARION, TEXAS prays that the Plaintiff take nothing by reason of this

suit, that the Plaintiff be discharged with her costs, and that the Defendant be granted all further

relief, both general and special, at law and in equity, to which it may be justly entitled.




                                                    2
                                                                                         DOLGENCORP 0016
        Case 5:20-cv-01468-XR Document 1-1 Filed 12/29/20 Page 18 of 19




                                            Respectfully submitted,

                                            LUCERO│WOLLAM, P.L.L.C.


                                            /s/ Erik R. Wollam
                                            ____________________________
                                            ERIK R. WOLLAM
                                            TBN: 00788705
                                            159 Flat Rock
                                            Wimberley, Texas 78676
                                            Telephone: (512) 485-3500
                                            Facsimile: (512) 485-3501
                                            Email: ewollam@lucerowollam.com

                                            ATTORNEY FOR DEFENDANT
                                            DOLGENCORP OF TEXAS, INC. D/B/A
                                            DOLLAR GENERAL #10332 LOCATED
                                            IN MARION, TEXAS




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of December, 2020, a true and correct copy of the
foregoing was sent or delivered to all parties through counsel of record pursuant to Tex.R.Civ.P.
Rule 21a.

       Via Electronic Service:
       Erin Anderson Spencer
       Spencer, Anderson, PLLC
       4416 Ramsgate, Suite 202
       San Antonio, Texas 78230


                                            /s/ Erik R. Wollam
                                            _______________________
                                            ERIK R. WOLLAM




                                               3
                                                                                 DOLGENCORP 0017
12/28/2020             Case 5:20-cv-01468-XR     Document 1-1 Filed 12/29/20 Page 19 of 19
                                           judicial.co.guadalupe.tx.us/CaseDetail.aspx?CaseID=917343

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                    Location : Guadalupe Help

                                                            R                            A
                                                                C           N . 20-2627-CV-A



                                                                        P        I

                                                                                                                        Attorneys
 Defendant      DOLGENCORP OF TEXAS, INC                                                                                ERIK R. WOLLAM
                                                                                                                         Retained
                                                                                                                        512-485-3500(W)


 Defendant      DOLLAR GENERAL #10332                                                                                   ERIK R. WOLLAM
                                                                                                                         Retained
                                                                                                                        512-485-3500(W)


 Plaintiff      ROBERTS, PATRICIA                                                                                       ERIN SPENCER
                                                                                                                         Retained


                                                                                                                        TRAVIS ANDERSON
                                                                                                                         Retained
                                                                                                                        210-699-0004(W)


                                                                E            O               C

            OTHER EVENTS AND HEARINGS
 11/20/2020 Docket Sheet
 11/20/2020 Original Petition (OCA)
 11/24/2020 Request for Process
 11/24/2020 Request for Process
 11/25/2020 Citation Issued
 11/25/2020 Citation
               DOLGENCORP OF TEXAS, INC                                     Unserved
 11/25/2020 Citation Issued
 11/25/2020 Citation
               DOLLAR GENERAL #10332                                        Unserved
 12/17/2020 Original Answer


                                                                    F                I



              Defendant DOLGENCORP OF TEXAS, INC
              Total Financial Assessment                                                                                                         40.00
              Total Payments and Credits                                                                                                         40.00
              Balance Due as of 12/28/2020                                                                                                        0.00

 12/17/2020 Transaction Assessment                                                                                                                40.00
 12/17/2020 TexFile Payment            Receipt # DC-266403                                       DOLGENCORP OF TEXAS, INC                       (40.00)



              Plaintiff ROBERTS, PATRICIA
              Total Financial Assessment                                                                                                        496.00
              Total Payments and Credits                                                                                                        496.00
              Balance Due as of 12/28/2020                                                                                                        0.00

 11/23/2020   Transaction Assessment                                                                                                             282.00
 11/23/2020   TexFile Payment          Receipt # DC-265557                                       ROBERTS, PATRICIA                             (282.00)
 11/24/2020   Transaction Assessment                                                                                                             214.00
 11/24/2020   TexFile Payment          Receipt # DC-265612                                       ROBERTS, PATRICIA                             (214.00)




                                                                                                                      DOLGENCORP 0018
judicial.co.guadalupe.tx.us/CaseDetail.aspx?CaseID=917343                                                                                           1/1
